     Case 8:19-cv-02223-JVS-KES Document 34 Filed 04/15/20 Page 1 of 2 Page ID #:302



1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11                                   SOUTHERN DIVISION

12 INTERNATIONAL LICENSE                     Case No. 8:19-cv-2223- JVS-KES
13 EXCHANGE OF AMERICA, LLC,
14                      Plaintiff,                  ORDER GRANTING JOINT
15          v.                                    STIPULATION OF DISMISSAL
16 D-LINK SYSTEMS, INC.,
17              Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                            ORDER
                                              1
     Case 8:19-cv-02223-JVS-KES Document 34 Filed 04/15/20 Page 2 of 2 Page ID #:303



 1          Plaintiff International License Exchange of America, LLC (“ILEA”) and Defendant
 2 D-Link Systems, Inc. (“D-Link”), through their attorneys of record, and pursuant to Fed.
 3 R. Civ. P. 41(a)(1)(A)(ii), filed a joint stipulation of dismissal with prejudice
 4 (“Stipulation”). Having considered this Stipulation, and finding that good cause exists, the
 5 Court hereby GRANTS the Stipulation and ORDERS as follows:
 6          (1) this action and ILEA’s claims for relief that were asserted against D-Link in this
 7              case are hereby dismissed with prejudice; and
 8          (2) each party will bear its own costs, expenses, and attorneys’ fees incurred in
 9              connection with this case.
10          IT IS SO ORDERED.
11
12 Dated: 4/15/20_____________________                    ___________________________
                                                    The Honorable James V. Selna
13                                                  United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        [PROPOSED] ORDER
                                                   2
